            Case 1:18-cv-12358-LTS Document 18 Filed 11/16/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
___________________________________________
                                             )
AIRBNB, INC.                                 )
                                             )
            Plaintiff,                       )
                                             )   Civil Action No.
v.                                           )   1:18-cv-12358-LTS
                                             )
CITY OF BOSTON,                              )
                                             )
            Defendant.                       )
___________________________________________ )

  JOINT STIPULATION CONCERNING PLAINTIFF AIRBNB INC.’S MOTION FOR
                      PRELIMINARY INJUNCTION

       The parties in the above-captioned matter, Plaintiff Airbnb, Inc. (“Airbnb) and the

Defendant City of Boston (“the City”), hereby agree and stipulate as follows:

       1.         Airbnb challenges in this litigation certain provisions of the City’s Ordinance

Allowing Short-Term Residential Rentals in the City of Boston, Docket #0764 (“the

Ordinance”), which is scheduled to take effect on January 1, 2019. On November 13, 2018,

Airbnb moved for a preliminary injunction seeking to enjoin those challenged provisions of the

Ordinance from taking effect during the pendency of this lawsuit. The Court has requested that

the parties attempt to agree on a schedule with respect to the briefing and argument on Airbnb’s

motion, and they have now done so as follows:

             a.      the City shall file its response to Airbnb’s Complaint and any opposition to

                     Airbnb’s Motion for a Preliminary Injunction by January 15, 2019;

             b.      Airbnb shall have until February 12, 2019 to file a reply memorandum; and

             c.      the Court shall schedule a hearing on Airbnb’s Motion for a Preliminary

                     Injunction for a date after the completion of the above briefing.
            Case 1:18-cv-12358-LTS Document 18 Filed 11/16/18 Page 2 of 3



       2.      Pending the Court’s ruling on Airbnb’s Motion for a Preliminary Injunction, the

City shall not enforce against Airbnb, or any other Booking Agent (as defined in the Ordinance)

sections 9-14.9.a, 9-14.10.b, or 9-14.11 of the Ordinance. In the event the Court rules in the

City’s favor, in whole or in part, on Airbnb’s Motion for a Preliminary Injunction, this paragraph

shall be construed to preclude any attempt by the City to retroactively enforce the challenged

provisions of the Ordinance based upon acts occurring prior to the Court ruling on the Motion for

a Preliminary Injunction.

       3.      Without prejudice to their rights and positions in this litigation, the parties may

voluntarily attempt to negotiate about the terms or proposed terms of any agreement or report

contemplated by the Ordinance during this period. Any such negotiations will be considered

inadmissible settlement negotiations pursuant to Fed. R. Evid. 408 and any applicable common

law.

       4.      The parties request that this Stipulation be adopted as an order of the Court.



                                                     Respectfully submitted,


CITY OF BOSTON                                       AIRBNB, INC.

By its attorneys,                                    By its attorneys,
Eugene L. O’Flaherty,
Corporation Counsel

/s/ Nicole M. O’Connor                               /s/ Howard M. Cooper

NICOLE M. O’CONNOR, BBO# 675535                      CHAD GOLDER (Pro hac vice)
Nicole.O’Connor@boston.gov                           chad.golder@mto.com
ADAM CEDERBAUM, BBO# 661549                          ADELE M. EL-KHOURI (Pro hac vice)
Adam.Cederbaum@boston.gov                            adele.el-khouri@mto.com
City of Boston Law Department                        MUNGER, TOLLES & OLSON LLP
Room 615, City Hall                                  1155 F Street NW, 7th Floor
Boston, MA 02201                                     Washington, DC 20004-1361

                                                 2
          Case 1:18-cv-12358-LTS Document 18 Filed 11/16/18 Page 3 of 3



(617) 635-4039                                       Tel: (202) 220-1100
                                                     Fax: (202) 220-2300

                                                     JONATHAN H. BLAVIN (Pro hac vice)
                                                     jonathan.blavin@mto.com
                                                     MUNGER, TOLLES & OLSON LLP
                                                     560 Mission Street, 27th Floor
                                                     San Francisco, CA 94105-4000
                                                     Tel: (415) 512-4000
                                                     Fax: (415) 512-4077

                                                     HOWARD M. COOPER (BBO #543842)
                                                     hcooper@toddweld.com
                                                     CHRISTIAN G. KIELY (BBO #684308)
                                                     ckiely@toddweld.com
                                                     TODD & WELD LLP
                                                     One Federal Street, 27th Floor
                                                     Tel: (617) 720-2626
                                                     Fax: (617) 227-5777

Dated: November 16, 2018



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
system, and served to all counsel of record on November 16, 2018.

                                                       /s/ Howard M. Cooper
                                                       Howard M. Cooper




                                                 3
